DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 04/25/2022. Claims 1, 15, 22-25 and 27 are amended. Claims 2-3, 6, 8-14 and 16 are cancelled. Claims 29-31 are new. Claims 1, 4-5, 7, 15 and 17-31 are currently pending.
The objection of claims 22-23 and 27 is withdrawn due to applicant’s amendment.
The rejection of claim 25 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/25/2022, with respect to the rejection(s) of claim(s) 1, 4-5, 7 and 21 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid; claim 20 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Kucklick; claim 22 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Smith; claims 23 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Christy; and claim 24 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Zastawny, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunt in view of Reid and Wenchell as discussed below.
Applicant’s arguments with respect to the rejection(s) of claims 15, 17-19 and 28 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith; claim 25 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith and Zastawny; claim 26 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith and Reid; and claim 27 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith and Christy, have been fully considered but are not persuasive.
	Applicant argues the transition portion of applicant’s cannula does not have a constant taper and therefore has a non-conical taper, which has support in the drawings in at least figure 26.
	It is respectfully submitted applicant has not provided adequate written description support for the transition portion of the cannula having a non-conical internal taper (see 112(a) rejection below). Figures 25-26 of the instant spec. depict a transition portion 826, but the drawings do not expressly depict a non-conical taper of the transition portion, since the drawings are not to scale and it is unclear how the transition portion is tapering based on the drawings. For example, the transition portion appears to have varying taper portions, which may be conical or constant but is unclear based on the drawings. Accordingly, the claim lacks written description support, and therefore the rejection is maintained.
Applicant’s arguments with respect to new claims 29-31 have been fully considered, and new claims 29-31 have been rejected as discussed below.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claim 1, lines 10-11, the phrase “extending from proximal opening” should read “extending from the proximal opening”.
In claim 15, lines 8-9, the phrase “extending from proximal opening” should read “extending from the proximal opening”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17-19 and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 15, the claim recites “wherein the cannula has a transition portion between the receiving portion of the cannula body and the insertion portion of the cannula body; and wherein the transition portion has a non-conical internal taper.” Figure 25 of the instant spec. depicts taper portion 826 (defined as taper portion 726 in previous embodiments, para. [0094] of instant spec.) as extending between insertion portion 820 and receiving portion 828 (fig. 25). Figure 25 depicts a taper configuration within the taper portion, but does not expressly depict the taper portion as non-conical or provide a written description of the taper portion including a non-conical internal taper, and it is unclear how the taper portion tapers based on the drawings, since at least fig. 25 appears to include varying configurations within the taper portion. Therefore, the drawings do not expressly depict a non-conical internal taper, nor does the written description provide a description of the taper portion including a non-conical internal taper.
	Therefore, claim 15, and claims dependent therefrom, introduces new matter, since there is a lack of written description support for the transition portion including a non-conical internal taper.
	Regarding claim 24, the claim recites “wherein the one or more suture attachment structures render a wall thickness of the cannula thicker than in adjacent areas of the cannula, in order to accommodate the internal recesses”. Figure 25 of the instant spec. depicts suture attachment structures included on the cannula with wall portions extending between the inner lumen of the cannula and the suture attachment structures, however, there is no written description support for the one or more suture attachment structures to render a wall thickness of the cannula thicker than in adjacent areas of the cannula, since the instant spec. does not describe the wall thickness of the cannula to be greater in specific areas relative to the suture attachment structures, and the figures do not expressly depict the wall thickness to be greater relative to the suture attachment structures (figs. 25-26).
	Therefore, claim 24 introduces new matter, since there is a lack of written description support for the one or more suture attachment structures to render a wall thickness of the cannula thicker than in adjacent areas of the cannula.
	Regarding claim 29, the claim recites “wherein the internal taper of the transition portion has a maximum taper angle, wherein the maximum taper angle is less than 45 degrees with respect to the longitudinal axis of the cannula”. The instant spec discloses a taper portion 826 (taper portion 726 in previous embodiments, para. [0094] of instant spec.), but there is no written description support for a maximum taper angle, or the maximum taper angle being less than 45 degrees with respect to the longitudinal axis. Figure 25 depicts taper portion 826 but does not expressly depict a maximum taper angle or an angle of the taper portion being less than 45 degrees as recited in new claim 29.
	Therefore, claim 29 introduces new matter, since there is no written description support for a maximum taper angle as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-19 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the claim recites “wherein the transition portion has a non-conical internal taper”. It is unclear how the transition portion tapers, since the instant spec. lacks written description support for the transition portion including a non-conical internal taper and the drawings do not expressly depict a non-conical internal taper of the transition portion (see 112(a) rejection above). Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a taper portion of the device.
	Regarding claim 24, the claim recites “wherein the one or more suture attachment structures render a wall thickness of the cannula thicker than in adjacent areas of the cannula”. It is unclear what wall thickness is claimed, since the instant spec. fails to provide written description support for the suture attachment structures rendering a wall thickness of the cannula thicker than in adjacent areas of the cannula (see 112(a) rejection above). Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a cannula including at least two levels of wall thickness.
	Regarding claim 29, the claim recites “wherein the internal taper of the transition portion has a maximum taper angle, wherein the maximum taper angle is less than 45 degrees with respect to the longitudinal axis of the cannula”. It is unclear how the maximum taper angle is less than 45 degrees as claimed, since the instant spec. lacks written description support for a maximum taper angle or a specific taper angle based on the drawings (see 112(a) rejection above). Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a taper angle of the transition portion.
	Claims 17-19, 25-28 and 30-31 are indefinite due to their dependencies on indefinite base claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 5437646) (previously of record) in view of Reid (US 2017/0095269 A1) (previously of record) and Wenchell (US 2011/0087075 A1).
	Regarding claim 1, Hunt discloses (abstract; col. 4 line 35-col. 9 line 20; figs. 1-11) a surgical cannula comprising: 
	a seal structure including at least one valve (end cap 12 including tri-cuspid leaf valve, col. 4 lines 35-41, fig. 1); and 
	a cannula body (fig. 1), including: 
		an insertion portion (tubular body 11 including cylindrical passageway 14 flared at proximal end 24, figs. 1-2) having a distal opening (distal opening of cylindrical passageway 14, col. 4 lines 42-59; fig. 1) that is configured to be inserted into tissue (cannula inserted into tissue, col. 6 lines 42-60), and 
		a receiving portion (proximal end of tubular body 11 receiving end cap 12, includes wider diameter circular bore 25, figs. 1-2) that includes a proximal opening (figs. 1-2) and is configured to reversibly receive the seal structure (reversibly receives end cap 12 via flange 21 and 22, figs. 1-2); 
		the cannula body defining a longitudinal axis extending from proximal opening to the distal opening (fig. 2);
	wherein the seal structure is configured to removably associate with the proximal opening of the cannula body (tubular body 11 allows entrance of end cap 12, therefore removably associated with proximal opening of tubular body 11, col. 4 line 60-col. 5 line 3; figs. 1-2); and 
	wherein the seal structure is configured to retain a positive pressure within the cannula body when engaged with the cannula body (tabs of tricuspid leaf valve provide gas seal between body and atmosphere within tubular body 11, col. 5 lines 40-63 and col. 6 lines 42-60; figs. 2-5), and the seal structure is configured to retain a positive pressure within the cannula body when an object is inserted through the cannula and the seal structure (tricuspid valve maintains seal when instrument is inserted through seal, col. 5 lines 40-63; figs. 2-5).
	However, Hunt fails to disclose the valve being a duckbill valve that acts as a one-way check valve by opening in response to pressure applied onto the valve from one direction but not from an opposite direction; the cannula further including one or more suture attachment structures extending outward laterally from the cannula body; wherein the one or more suture attachment structures each include a flange having an eyelet hole extending therethrough; and wherein the one or more suture attachment structures are oriented such that the eyelet holes extend at a non-zero angle with respect to the longitudinal axis of the cannula; and one or more internal recesses in an inner wall of the cannula located in alignment with the one or more suture attachment structures.
	Reid teaches (paras. [0044]-[0048]; fig. 1), in the same field of endeavor, a cannula seal assembly, where the seal assembly includes a backflow prevention seal that acts as a one-way check valve by opening in response to pressure applied onto the valve from one direction but not from an opposite direction (seal 8 prevents fluid backflow through seal but opens to allow fluid or object to pass through seal when pressure is applied, para. [0045]), and further teaches the seal being in either duckbill form or three-slit trifold form (para. [0045]).
	Therefore, Hunt fails to disclose the valve being a duckbill valve, but teaches the valve being a tri-cuspid valve, and Reid teaches a backflow prevention seal being either a duckbill valve or in three-slit trifold form, which one of ordinary skill would’ve understood to be a tri-cuspid valve, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including the valve being a duckbill valve, instead of the tri-cuspid valve as disclosed in Hunt, because Reid teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either valve mechanism.
	Hunt (as modified) still fails to teach the cannula further including one or more suture attachment structures extending outward laterally from the cannula body; wherein the one or more suture attachment structures each include a flange having an eyelet hole extending therethrough; and wherein the one or more suture attachment structures are oriented such that the eyelet holes extend at a non-zero angle with respect to the longitudinal axis of the cannula; and one or more internal recesses in an inner wall of the cannula located in alignment with the one or more suture attachment structures.
	Wenchell teaches (paras. [0052]-[0054]; figs. 1-2 and 8), in the same field of endeavor, an access device including an insertion device (1000, para. [0037]; fig. 1) including a body (obturator 1100, para. [0043]) and one or more suture attachment structures (apertures 1304 configured to receive a suture, para. [0053]; fig. 1) extending outward laterally from the body (figs. 2 and 8), wherein the one or more suture attachment structures each include a flange having an eyelet hole extending therethrough (include wings 1302 with apertures 1304, para. [0053]; figs. 1-2), wherein the one or more suture attachment structures are oriented such that the eyelet holes extend at a non-zero angle with respect to the longitudinal axis of the cannula (apertures 1304 extending along axis defining angle of approximately 55 degrees, therefore extending at a non-zero angle with respect to longitudinal axis, para. [0052]; figs. 1-2 and 7-8), and one or more internal recesses in an inner wall of the body located in alignment with the one or more suture attachment structures (annotated fig. 8 depicts recesses of obturator corresponding to wings 1302, which are recessed relative to proximal end of obturator 1100), for the purpose of providing a structure configured to receive a flexible member that can be secured to the patient’s tissue in order to facilitate fixation of the port relative thereto (para. [0053]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device to include one or more suture attachment structures as claimed, as taught by Wenchell, in order to provide a structure configured to receive a flexible member that can be secured to the patient’s tissue in order to facilitate fixation of the device relative thereto.

    PNG
    media_image1.png
    715
    601
    media_image1.png
    Greyscale

Annotated Figure 8 of Wenchell
	Regarding claim 4, Hunt (as modified) teaches the device of claim 1. Hunt further discloses wherein: the cannula body includes a retaining lip (at least flange 21, col. 4 lines 42-59; figs. 1-2) adjacent to the proximal opening (figs. 1-2) that extends outward laterally from the receiving portion (figs. 1-2 of Hunt depict flange 21 extending outward laterally from tubular body 11 including portion receiving end cap 12); and the seal structure is configured to engage with the retaining lip so as to cover the proximal opening (end cap 12 mounts tubular body 11 via flange 21, figs. 1-2).
	Regarding claim 5, Hunt (as modified) teaches the device of claim 1. Hunt further discloses wherein: the cannula body includes a first retaining lip (flange 22, col. 4. Lines 42-59; figs. 1-2) located adjacent to the proximal opening (figs. 1-2) and extending outward laterally from the receiving portion (figs. 1-2 depict flange 22 extending outward laterally from tubular body 11 including portion receiving end cap 12), a second retaining lip (flange 21, figs. 1-2) located closer to the distal opening than the first retaining lip (figs. 1-2) and also extending outward laterally from the receiving portion (figs. 1-2), and a retaining groove (indentation 23) located between the first retaining lip and the second retaining lip (figs. 1-2); and the seal structure includes a retaining hook structure extending laterally inward from a sidewall of the seal structure (locking tab 32 extending inward from end cap 12, col. 5 lines 34-40; figs. 1-2), the retaining hook structure being configured to reversibly engage with the retaining groove on the cannula body (col. 5 lines 34-40; figs. 1-2).
	Regarding claim 7, Hunt (as modified) teaches the device of claim 1. Hunt further discloses wherein: the cannula body is substantially rigid (body 11 is rigid, col. 4 line 60-col. 5 line 3) and formed, at least in part, of a material selected from the group consisting of polycarbonate and polypropylene (body 11 may be formed of polypropylene, col. 4 line 60-col. 5 line 3); the insertion portion of the cannula body has a first gauge, the receiving portion of the cannula body has a second gauge, and the second gauge is larger than the first gauge (tubular body 11 receiving end cap 12 includes wider diameter circular bore 25 at proximal end, therefore receiving portion at proximal end would include second gauge larger than first gauge of passageway 14 comprising threads 16, col. 4 line 60-col. 5 line 3; figs. 1-2).
	Regarding claim 21, Hunt (as modified) teaches the device of claim 1. Hunt (as modified) further teaches wherein the valve and the seal structure are all a continuous unitary piece of an elastomeric material (end cap including valve formed of a single, molded piece, therefore, one of ordinary skill would’ve understood Hunt (as modified) to further teach the valve integral with the cap as disclosed in Hunt, col. 5 line 20-col. 6 line 22).
Claims 15, 17-19 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith (US 2006/0253077 A1) (previously of record).
	Regarding claim 15, Hunt discloses (abstract; col. 4 line 35-col. 9 line 20; figs. 1-11) a surgical cannula comprising: 
	a seal structure including at least one valve (end cap 12 including tri-cuspid leaf valve, col. 4 lines 35-41, fig. 1); and 
	a cannula body (fig. 1), including 
		an insertion portion (tubular body 11 including helical thread 16 and cylindrical passageway 14, figs. 1-2) that includes a distal opening (distal opening of cylindrical passageway 14, col. 4 lines 42-59; fig. 1) and is configured to be inserted into tissue (cannula inserted into tissue, col. 6 lines 42-60), and 
		a receiving portion (proximal end of tubular body 11 receiving end cap 12, figs. 1-2) that includes a proximal opening (figs. 1-2) and is configured to reversibly receive the seal structure (reversibly receives end cap 12 via flange 21 and 22, figs. 1-2); 
		the cannula body defining a longitudinal axis extending from proximal opening to the distal opening (figs. 1-2);
	wherein the seal structure is configured to retain a positive pressure within the cannula body when an object is inserted through the cannula and the seal structure (tricuspid valve maintains seal when instrument is inserted through seal, col. 5 lines 40-63; figs. 2-5);
	wherein the insertion portion of the cannula body has a first gauge; 
	wherein the receiving portion of the cannula body has a second gauge; 
	wherein the second gauge is larger than the first gauge (tubular body 11 receiving end cap 12 includes wider diameter circular bore 25 at proximal end, therefore receiving portion at proximal end would include second gauge larger than first gauge of passageway 14 comprising threads 16, col. 4 line 60-col. 5 line 3; figs. 1-2);
	wherein the cannula has a transition portion (flared proximal end of cylindrical passageway 14, col. 4 line 60-col. 5 line 3; fig. 2) between the receiving portion of the cannula body and the insertion portion of the cannula body (fig. 2); and
	wherein the transition portion has a non-conical internal taper (taper portion indicated at flared proximal end 24, see 112(b) rejection above).
	However, Hunt fails to disclose wherein the seal structure further includes a tether, and a tab portion; the tether including an arm portion connecting the seal structure to a tether ring, the tether ring surrounding the insertion portion of the cannula body; and the tab portion extending laterally outward from the seal structure and being configured to be gripped in order to facilitate removal of the seal structure from the receiving portion of the cannula body.
	Smith teaches (paras. [0051]-[0057]; figs. 24-28), in the same field of endeavor, a surgical port with a seal structure (300) and a cannula body (cannula assembly 100) including a receiving portion (cannula housing 108, fig. 1) and an insertion portion (cannula sleeve 102), where the seal structure further includes a tether (304, fig. 24), and a tab portion (306, para. [0051]; fig. 24); the tether including an arm portion (arm of tether 304, fig. 24) connecting the seal structure to a tether ring (sleeve hole 322 which is locked via locking tab 324 and would therefore form a ring structure, para. [0052]), the tether ring surrounding the insertion portion of the cannula body (fig. 27); and the tab portion extending laterally outward from the seal structure and being configured to be gripped in order to facilitate removal of the seal structure from the receiving portion of the cannula body (para. [0053]), for the purpose of securing the adapter assembly to the cannula and facilitating gripping engagement of the seal assembly by the surgeon (paras. [0051]-[0052]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s device with the seal structure further including the tether and tab portion as claimed, as taught by Smith, in order to secure the adapter assembly to the cannula and facilitate gripping engagement of the seal assembly by the surgeon.
	Regarding claim 17, Hunt (as modified) teaches the device of claim 15. Hunt (as modified) further teaches wherein the seal structure, the tether, and the tab portion are all formed of a continuous unitary piece of material (adapter seal assembly 300 including seal section 308, tether 304 and tab 306 formed from elastomeric material, para. [0055] of Smith).
	Regarding claim 18, Hunt (as modified) teaches the device of claim 15. Hunt further discloses wherein: the insertion portion of the cannula body is generally cylindrical (col. 4 lines 42-59; fig. 1); and the insertion portion includes threads on an exterior surface thereof (helical thread 16, fig. 1).
	Regarding claim 19, Hunt (as modified) teaches the device of claim 15. Hunt further discloses wherein the seal structure reversibly covers the proximal opening of the cannula body (tubular body 11 reversibly receives end cap 12 via flange 21 and 22, figs. 1-2); the seal structure is configured to be removable from the proximal opening (tubular body 11 allows entrance of end cap 12, therefore removable, col. 4 line 60-col. 5 line 3; figs. 1-2); the cannula body includes a retaining lip (at least flange 21, col. 4 lines 42-59; figs. 1-2) adjacent to the proximal opening (figs. 1-2) that extends outward laterally from the receiving portion (figs. 1-2 depict flange 21 extending outward laterally from tubular body 11 receiving end cap 12); and the seal structure is configured to reversibly engage with the retaining lip so as to cover the proximal opening (end cap 12 reversibly mounts tubular body 11 via flange 21, figs. 1-2).
	Regarding claim 28, Hunt (as modified) teaches the device of claim 17. Hunt (as modified) further teaches wherein the seal structure, the tether, and the tab portion are all formed of a continuous unitary piece of an elastomeric material (para. [0055] of Smith).
	Regarding claim 29, Hunt (as modified) teaches the device of claim 15. Hunt further discloses wherein the internal taper of the transition portion has a maximum taper angle (angle of flared proximal end indicated at 24, fig. 2 of Hunt), wherein the maximum taper angle is less than 45 degrees with respect to the longitudinal axis of the cannula (flared proximal end is angled as depicted in fig. 2, see 112(b) rejection above).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Wenchell as applied to claim 1 above, and further in view of Kucklick (US 2016/0256254 A1) (previously of record).
	Regarding claim 20, Hunt (as modified) teaches the device of claim 1.
	Hunt further discloses a method of performing an arthroscopic surgery (device may be used for arthroscopic surgery, col. 6 line 61-col. 7 line 3), comprising: inserting the surgical cannula according to claim 1 into an incision in the skin of a patient providing access to a surgical site (cannula inserted into tissue, col. 6 lines 42-60; fig. 2). 
	However, Hunt (as modified) fails to teach delivering an implant through the cannula to the surgical site; and securing the implant to tissue at the surgical site.
	Kucklick teaches (paras. [0021]-[0022]; figs. 1a-1d), in the same field of endeavor, a method of performing arthroscopic surgery (surgeon creates arthroscopic workspace, para. [0022]) including delivering an implant (sheet of biological construct 11, para. [0022]) through a cannula to a surgical site (biologic construct 11 may be delivered through a cannula to arthroscopic workspace, paras. [0021]-[0022]), and securing the implant to tissue at the surgical site (sheet is secured to body tissue, para. [0022]), for the purpose of providing the capability of repair for shoulder and joint surgery into an arthroscopic workspace via the biologic construct (paras. [0020]-[0022]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device with the method of delivering and securing an implant, as taught in Kucklick, in order to provide the capability of repair for shoulder and joint surgery into an arthroscopic workspace via the implant, which would provide more use of the device in a wider range of procedures, since Hunt discloses the cannula used for several procedures and devices (col. 3 lines 39-68 and col. 6 line 61-col. 7 line 3 of Hunt).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Wenchell as applied to claim 1 above, and further in view of Smith.
	Regarding claim 22, Hunt (as modified) teaches the device of claim 1.
	However, Hunt (as modified) fails to teach wherein: the seal structure further includes a tether, and a tab portion; the tether including an arm portion connecting the seal structure to a tether ring, the tether ring surrounding the cannula body; the tab portion extending laterally outward from the seal structure and being configured to be gripped in order to facilitate removal of the seal structure from the receiving portion of the cannula body; and the seal structure, the tether, and the tab portion are all a continuous unitary piece of an elastomeric material.
	Smith teaches (paras. [0051]-[0057]; figs. 24-28), in the same field of endeavor, a surgical port with a seal structure (300) and a cannula body (cannula assembly 100) including a receiving portion (cannula housing 103, fig. 1) and an insertion portion (cannula sleeve 102), where the seal structure further includes a tether (304, fig. 24), and a tab portion (306, para. [0051]; fig. 24); the tether including an arm portion (arm of tether 304, fig. 24) connecting the seal structure to a tether ring (sleeve hole 322 which is locked via locking tab 324 and would therefore form a ring structure, para. [0052]), the tether ring surrounding the cannula body (fig. 27); the tab portion extending laterally outward from the seal structure and being configured to be gripped in order to facilitate removal of the seal structure from the receiving portion of the cannula body (para. [0053]); and the seal structure, the tether, and the tab portion are all a continuous unitary piece of an elastomeric material (adapter seal assembly 300 including seal section 308, tether 304 and tab 306 formed from elastomeric material, para. [0055]), for the purpose of securing the adapter assembly to the cannula and facilitating gripping engagement of the seal assembly by the surgeon (paras. [0051]-[0052]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device with the seal structure further including the tether and tab portion as claimed, as taught by Smith, in order to secure the adapter assembly to the cannula and facilitate gripping engagement of the seal assembly by the surgeon.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Wenchell as applied to claim 1 above, and further in view of Christy (US 5683378) (previously of record).
	Regarding claim 23, Hunt (as modified) teaches the device of claim 1. 
	Hunt further discloses wherein the insertion portion of the cannula body has a first width at the distal opening; the insertion portion having a second width at an end of the insertion portion opposite the distal opening; wherein the second width is larger than the first width (cylindrical passageway 14 of tubular body 11 flared at proximal end as indicated at 24, therefore insertion portion has second width opposite distal opening larger than first width at distal opening, figs. 1-2).
	However, Hunt (as modified) fails to teach wherein the insertion portion gradually narrows from the second width to the first width.
	Christy teaches (col. 3 line 55-col. 4 line 22, col. 8 lines 15-25; figs. 1-2), in the same field of endeavor, an endoscopic wound access device including a cannula comprising an insertion portion (cannula 10 including length 106, fig. 1), wherein the insertion portion gradually narrows from a second width to a first width (cannula 10 tapers towards distal end from proximal end, col. 3 line 55-col. 4 line 22; figs. 1-2), for the purpose of creating a leakproof seal with a narrow incision, thus maintaining gas pressure within the cavity (col. 3 line 55-col. 4 line 22, col. 8 lines 15-25).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device with the cannula gradually narrowing, as taught by Christy, in order to provide the capability of creating a leakproof seal with a narrow incision via the taper, thus maintaining gas pressure within the cavity when desired.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid and Wenchell as applied to claim 1 above, and further in view of Voss (US 2010/0130939 A1).
	Regarding claim 24, Hunt (as modified) teaches the device of claim 1. 
	However, Hunt (as modified) fails to teach wherein the one or more suture attachment structures render a wall thickness of the cannula thicker than in adjacent areas of the cannula, in order to accommodate the internal recesses.
	Voss teaches (para. [0048]; fig. 1), in the same field of endeavor, an introducer device including a wall portion (wall of tubular portion 30) having at least two levels of wall thickness (thickness of strain relief portion 48 gradually increased, which one of ordinary skill would’ve understood to include multiple thicknesses, see 112(b) rejection above, para. [0048]), for the purpose of providing additional support to prevent kinking in the device (para. [0048]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device to include varying levels of wall thickness, as taught by Voss, in order to provide additional support to prevent kinking in the device.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith as applied to claim 15 above, and further in view of Zastawny (US 2009/0209915 A1) (previously of record).
	Regarding claim 25, Hunt (as modified) teaches the device of claim 15. 
	However, Hunt (as modified) fails to teach wherein the cannula further includes one or more suture attachment structures including two flanges, each flange extending outward laterally from the cannula body and including an eyelet hole; and wherein the tether ring is located distal to the one or more suture attachment structures.
	Zastawny teaches (paras. [0054]-[0056]; fig. 5), in the same field of endeavor, a cannula assembly (assembly including cannula body 90, fig. 5) including one or more suture attachment structures including two flanges (suture flanges 112, para. [0056]; fig. 5), each flange extending outward laterally from the cannula body and including an eyelet hole (suture holes 98, paras. [0054] and [0056]; fig. 5), for the purpose of providing a structure configured to receive sutures to secure the cannula to tissue (para. [0054]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device to include suture attachment structures, as taught by Zastawny, in order to provide a structure configured to receive sutures to secure the cannula to tissue, which would allow the device of Hunt (as modified) to tie sutures external to the body and pass sutures through the cannula without loss of pneumoperitoneum (col. 3 lines 39-68 of Hunt).
	Hunt (as modified) further teaches wherein the tether ring is located distal to the one or more suture attachment structures (sleeve hole 322 surrounds insertion portion as depicted in fig. 27 of Smith and would be distal to suture flanges 112 located proximal to insertion portion as depicted in fig. 5 of Zastawny).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith as applied to claim 15 above, and further in view of Reid.
	Regarding claim 26, Hunt (as modified) teaches the device of claim 15. 
	However, Hunt (as modified) fails to teach wherein the valve is a duckbill valve that acts as a one-way check valve by opening in response to pressure applied onto the valve from one direction but not from an opposite direction.
	Reid teaches (paras. [0044]-[0048]; fig. 1), in the same field of endeavor, a cannula seal assembly, where seal assembly includes a backflow prevention seal that acts as a one-way check valve by opening in response to pressure applied onto the valve from one direction but not from an opposite direction (seal 8 prevents fluid backflow through seal but opens to allow fluid or object to pass through seal when pressure is applied, para. [0045]), and further teaches the seal being in either duckbill form or three-slit trifold form (para. [0045]).
	Therefore, Hunt (as modified) fails to teach the valve being a duckbill valve, but teaches the valve being a tri-cuspid valve, and Reid teaches a backflow prevention seal being either a duckbill valve or in three-slit trifold form, which one of ordinary skill would’ve understood to be a tri-cuspid valve, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including the valve being a duckbill valve, instead of the tri-cuspid valve as taught in Hunt (as modified), because Reid teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either valve mechanism.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith as applied to claim 15 above, and further in view of Christy.
	Regarding claim 27, Hunt (as modified) teaches the device of claim 15. 
	Hunt (as modified) further teaches wherein the insertion portion of the cannula body has a first width at the distal opening (width of cylindrical passageway 14 at distal opening, figs. 1-2 of Hunt).
	However, Hunt (as modified) fails to teach the insertion portion having a second width at an end of the insertion portion opposite the distal opening; wherein the second width is larger than the first width; and wherein the insertion portion gradually narrows from the second width to the first width.
	Christy teaches (col. 3 line 55-col. 4 line 22, col. 8 lines 15-25; figs. 1-2), in the same field of endeavor, an endoscopic wound access device including a cannula comprising an insertion portion (cannula 10 including length 106, fig. 1), wherein the insertion portion gradually narrows from a second width to a first width (cannula 10 tapers towards distal end from proximal end including larger width, col. 3 line 55-col. 4 line 22; figs. 1-2), for the purpose of creating a leakproof seal with a narrow incision, thus maintaining gas pressure within the cavity (col. 3 line 55-col. 4 line 22, col. 8 lines 15-25).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device with the cannula gradually narrowing, as taught by Christy, in order to provide the capability of creating a leakproof seal with a narrow incision via the taper, thus maintaining gas pressure within the cavity.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith as applied to claim 15 above, and further in view of Stephens (US 5209736).
	Regarding claim 30, Hunt (as modified) teaches the device of claim 15. 
	However, Hunt (as modified) fails to teach wherein the insertion portion of the cannula has an internal taper between the transition portion and the distal opening.
	Stephens teaches (col. 3 line 30-col. 4 line 3; figs. 1-2), in the same field of endeavor, a trocar device including an insertion portion (includes distal end portion 30 of inner trocar tube 14 which contacts skin, col. 3 lines 45-63 and col. 4 line 67-col. 5 line 17; figs 1-2) and a transition portion (annotated fig. 1), wherein the insertion portion of the cannula has an internal taper (tapered inwardly, col. 3 line 30-col. 4 line 3) between the transition portion and the distal opening (tapers towards distal end, figs. 1-2), for the purpose of facilitating the passage of the tube through an aperture formed in tissue (col. 2 lines 48-52 and col. 5 lines 25-60).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device to include an internal taper in the insertion portion, as taught by Stephens, in order to further facilitate the passage of the tube through an aperture formed in tissue.

    PNG
    media_image2.png
    728
    726
    media_image2.png
    Greyscale

Annotated Figure 1 of Stephens
	Regarding claim 31, Hunt (as modified) teaches the device of claim 30. Hunt (as modified) further teaches wherein the internal taper of the transition portion of the cannula is different than the internal taper of the insertion portion of the cannula (tubular body 11 including cylindrical passageway 14 and flared proximal end 24 defined as different sections in Hunt and include tapers in Hunt (as modified)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5792112 to Hart, disclosing suture slots extending at a non-zero angle with respect to the longitudinal axis of the device.
US 2017/0072129 A1 to Slager, disclosing suture site wings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771